        Case 1:20-cv-00169-WHA-SRW Document 6 Filed 06/17/20 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

BRANDON RASHAWN McGHEE,                       )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         ) CIVIL ACTION NO. 1:20-CV-169-WHA
                                              )
DEPUTY DOWNS,                                 )
                                              )
           Defendant.                         )

                                         ORDER

         On May 13, 2020, the Magistrate Judge entered a Recommendation (Doc. #5) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for the plaintiff’s failure to file an

amended complaint as ordered by this court.

         A separate Final Judgment will be entered.

        DONE this 17th day of June, 2020.



                               /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE
